$¥V-/5*
                                  ELECTRONIC RECORD




COA#       06-14-00185-CR                        OFFENSE:        38.04


           Vincent Monrow Friemel v. The
STYLE:     state of Texas                        COUNTY:         Rusk

COA DISPOSITION:       Affirmed                  TRIAL COURT:    4th District Court



DATE: 6/9/15                      Publish: YES   TC CASE #:      CR14-192




                          IN THE COURT OF CRIMINAL APPEALS


         Vincent Monrow Friemel v. The
STYLE:   State of Texas                               CCA#:
                                                                        Sfwr
         APPZLLANT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:      Of/u/zj/T                                  SIGNED:                         PC:_

JUDGE:     fiL\&*ta~~                                 PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD